     Case 3:20-cv-02418-K Document 35 Filed 12/16/20       Page 1 of 17 PageID 285



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

ELMO ANDREW SOIGNET, III,                  §
                                           §
              Plaintiff,                   §
                                           §
v.                                         §         Civil Action No. 3:20-CV-2418-K
                                           §
RICKY ROSS,                                §
                                           §
              Defendant.                   §

                     MEMORANDUM OPINION AND ORDER

        Before the Court are Defendant Ricky Ross’s (1) Motion to Dismiss the

Complaint, or in the Alternative, to Transfer Venue (the “Motion to Dismiss”) (Doc.

No. 9) and (2) Motion to Strike Paragraph 6 of Plaintiff’s Declaration in Support of

His Response to the Motion to Dismiss (the “Motion to Strike”) (Doc. No. 23). After

careful consideration of the Motion to Strike, responsive briefing, and applicable law,

the Court GRANTS IN PART and DENIES IN PART the Motion to Strike. After

considering the Motion to Dismiss, responsive briefing, Complaint, and applicable law,

the Court GRANTS the Motion to Dismiss for lack of personal jurisdiction and

TRANSFERS this case to the Eastern District of Louisiana in lieu of dismissal pursuant

to 28 U.S.C. § 1406(a).

I.      Factual and Procedural Background

        This is a defamation case in which Defendant Ricky Ross (“Defendant Ross”)

sent an e-mail alleging that Plaintiff Elmo Andrew Soignet, III (“Plaintiff Soignet”) was


                                           1
  Case 3:20-cv-02418-K Document 35 Filed 12/16/20           Page 2 of 17 PageID 286



behaving inappropriately toward a female employee, Mrs. Wendy Dufresne, and

potentially having an affair with her.    Plaintiff Soignet is the president of Utility

Construction Services, LLC (“UCS”), a Louisiana company that also does business in

Texas. Though his business is principally based in Louisiana, Plaintiff Soignet is a

Texas citizen and resides in Texas with his wife, niece, and nephew. Defendant Ross’s

wife, Becky Ross, was formerly employed by UCS as an administrative assistant for

almost a year. After Defendant Ross’s wife was fired, Defendant Ross sent the allegedly

defamatory e-mail to the husband of Mrs. Dufresne, Mr. Perry Dufresne, concerning

rumors about Plaintiff Soignet’s allegedly inappropriate behavior in and outside the

office with Mr. Dufresne’s wife.

      According to the record, Defendant Ross is a citizen of Louisiana, and he and

his wife reside within the Eastern District of Louisiana. Mr. and Mrs. Dufresne also

reside in Louisiana. Defendant Ross’s e-mail was sent and received in Louisiana and

concerned Plaintiff Soignet’s misconduct at UCS’s Louisiana office and “out of town

business trips.” Defendant Ross states in his affidavit that he was referring to “out of

town business trips” within Louisiana, not Texas. Plaintiff Soignet was apparently

given access to the e-mail by Mrs. Dufresne in Louisiana.

      Plaintiff Soignet filed his petition in Texas state court, and Defendant Ross

removed to this Court on the basis of diversity jurisdiction. Defendant Ross filed a

Motion to Dismiss the Complaint, or in the Alternative, to Transfer Venue. Defendant

Ross seeks dismissal under Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6), or


                                           2
  Case 3:20-cv-02418-K Document 35 Filed 12/16/20          Page 3 of 17 PageID 287



in the alternative, a venue transfer to the Eastern District of Louisiana under 28 U.S.C.

§ 1404(a).   Plaintiff Soignet filed an opposition to the Motion to Dismiss and a

memorandum in support (Doc. No. 20), which included a declaration in support of his

response (Doc. No. 20 at 5). Defendant Ross moved to strike several statements in

paragraph 6 of Plaintiff Soignet’s declaration. The Court will address the Motion to

Strike and then the Motion to Dismiss.

II.   Analysis

      The Court first addresses Defendant Ross’s objections in the Motion to Strike.

The Court then turns to Defendant Ross’s arguments as to why this Court does not

have personal jurisdiction over him. The Court then addresses the grounds for transfer

to the Eastern District of Louisiana.

          a. Motion to Strike

      In the Motion to Strike, Defendant Ross objects to three statements from

paragraph 6 of the Declaration of Elmo Andrew Soignet, III (Doc. No. 20 at 5), which

Plaintiff Soignet submitted in support of his response to the Motion to Dismiss.

Defendant Ross requests that the Court disregard the three statements in considering

the Motion to Dismiss because they are not made on personal knowledge and Plaintiff

Soignet is not competent to testify on the matters.

      The three disputed statements are:

1. “These statements [in Defendant Ross’s e-mail] are also very damaging to my

relationship with my wife and my niece and nephew, who [sic] I live with in Texas.”


                                           3
  Case 3:20-cv-02418-K Document 35 Filed 12/16/20          Page 4 of 17 PageID 288



2. “Based on Becky Ross’s tenure with UCS, both she and her husband, Defendant

Ricky Ross, are aware that I have a family who live in Texas with me, and that UCS

does significant business in Texas.”

3. “It is clear that one of the main purposes of Ricky Ross’s email is to attack my

personal relationship with my wife in Texas.”

Id.

      As to the first statement, the Court finds that the statement is within the

personal knowledge of Plaintiff Soignet because Plaintiff Soignet is competent to testify

from his own personal knowledge about the state of his relationships. The Court

DENIES the Motion to Strike with respect to the first statement.

      Defendant Ross argues that the second and third statements are pure

speculation. The Court agrees. As to the second statement, Plaintiff Soignet did not

lay sufficient foundation to show that he has personal knowledge that Defendant Ross

and Becky Ross are aware of Plaintiff Soignet’s family in Texas and UCS’s Texas

business. Plaintiff Soignet argues that Becky Ross had personal knowledge of Plaintiff

Soignet’s family in Texas and UCS’s Texas business by serving as an administrative

assistant at UCS. While Becky Ross may certainly be aware of Plaintiff Soignet’s family

in Texas and UCS’s Texas business, her possible knowledge is not imputed on

Defendant Ross simply by the fact that he is her husband. See Niagara Fire Ins. Co. v.

Everett, 292 F.2d 100, 104 (5th Cir. 1961) (finding that where there is no evidence

that a wife has personal knowledge of a fact, the couple’s martial relationship was


                                           4
  Case 3:20-cv-02418-K Document 35 Filed 12/16/20           Page 5 of 17 PageID 289



insufficient of itself to charge the wife with the husband’s knowledge of that fact or

him with agency).

      Moreover, Plaintiff Soignet did not lay the foundation to show he has personal

knowledge of what Becky Ross knows. Plaintiff Soignet cites to a case from the

Western District of Texas that says: “Personal knowledge can be satisfied based on the

individual’s stated position within a company and statement that he had personal

knowledge of the facts so stated.” Young v. Mitsubishi Motors Corp., No. 1:19-CV-00175-

LY, 2019 WL 6327581, at *3 (W.D. Tex. Nov. 25, 2019) (citing Diamond Offshore Co.

v. A&B Builders, Inc., 302 F.3d 531, 541, n.13 (5th Cir. 2002), overruled on other grounds

by, Grand Isle Shipyard, Inc. v. Seacor Marine, LLC, 589 F.3d 778 (5th Cir. 2009)).

Plaintiff Soignet seems to use this rule to argue that because of Becky Ross’s position

at UCS, she knows where Plaintiff Soignet’s family lives and where UCS does business.

However, as required by the rule in Young, there is no statement from Becky Ross in

the record stating that she knows such facts. Plaintiff Soignet points out that his

Declaration states that the statements therein are based on his personal knowledge,

but Young requires a statement from the person whose personal knowledge is being

established. Here seemingly, Becky Ross.

      Even if Plaintiff Soignet was attempting to use Young to establish his own

personal knowledge—acquired through his position as UCS’s president—of what Becky

Ross knows, his attempt fails. The court in Young did not hold that one is deemed—

by his stated position in a company—to have established that he has personal


                                            5
  Case 3:20-cv-02418-K Document 35 Filed 12/16/20           Page 6 of 17 PageID 290



knowledge of what another person knows. Id. The court in Young ruled that one worker’s

personal knowledge of company strategies and processes was established by stating his

position and stating that he had personal knowledge of those facts. Id. The worker’s

statement in Young did not concern his personal knowledge of another person’s awareness

of certain facts, but rather concrete, objective facts that the worker knew by function and

necessity of his own job. Id. While the Fifth Circuit has noted that a declarant may

satisfy the personal knowledge requirement based on his position as a corporate

employee, Plaintiff Soignet did not provide facts sufficient for the Court to find that it

is reasonable to infer that Plaintiff Soignet knows what Becky Ross knows. See Cutting

Underwater Techs. USA, Inc. v. Eni U.S. Operating Co., 671 F.3d 512, 516 (5th Cir.

2012) (citing DIRECTV, Inc. v. Budden, 420 F.3d 521, 530 (5th Cir. 2005)) (“Personal

knowledge may be demonstrated by showing that the facts stated ‘reasonably’ fall

within the ‘sphere of responsibility’ of the affiant as a corporate employee.”).

      Notably, it is inconsequential whether Plaintiff Soignet sufficiently laid the

foundation to testify to what Becky Ross knows about his family and business because

only Defendant Ross’s knowledge of Plaintiff Soignet’s family and business is material.

Regardless, Plaintiff Soignet did not lay the foundation to show that he has personal

knowledge of the facts in the second statement. The Court therefore GRANTS the

Motion to Strike with respect to the second statement.

      As to the third statement, Defendant Ross objects that the statement is

speculative, is conclusory, and lacks foundation. Because there is no foundational


                                            6
  Case 3:20-cv-02418-K Document 35 Filed 12/16/20            Page 7 of 17 PageID 291



evidence that Defendant Ross knows Plaintiff Soignet has a wife in Texas or intended

to harm the spousal relationship and because the e-mail does not mention Plaintiff

Soignet’s wife, the Court GRANTS the Motion to Strike with respect to the third

statement.

       In sum, the Court DENIES the Motion to Strike the first sentence and

GRANTS the Motion to Strike the second and third sentence in accordance with the

foregoing.

             b. Motion to Dismiss for Lack of Personal Jurisdiction

       Having resolved the Motion to Strike, the Court now addresses the Motion to

Dismiss. For the reasons stated below, the Court finds that it lacks personal jurisdiction

over Defendant Ross. The Court may dismiss this case without prejudice or, in the

interest of justice, transfer the case to a proper venue. 28 U.S.C. § 1406(a). Finding

that justice is served by a transfer, the Court transfers this case to the Eastern District

of Louisiana.

                   i. Applicable Law

       In considering whether a federal court has personal jurisdiction over a

nonresident defendant, the court must consider: (1) whether the long-arm statute of

the state in which it sits confers personal jurisdiction over the defendant; and, if so, (2)

whether the exercise of personal jurisdiction is consistent with Due Process Clause of

the Fourteenth Amendment. Mink v. AAAA Dev. LLC, 190 F.3d 333, 335 (5th Cir.

1999). The Supreme Court of Texas has interpreted the state’s long-arm statute “to


                                             7
  Case 3:20-cv-02418-K Document 35 Filed 12/16/20           Page 8 of 17 PageID 292



reach as far as the federal constitution permits.” Schlobohm v. Schapiro, 784 S.W.2d 355,

357 (Tex. 1990). Therefore, this Court need only address whether the exercise of

personal jurisdiction over the nonresident defendant would be consistent with the Due

Process Clause of the Fourteenth Amendment. Mink, 190 F.3d at 335–36.

      To establish that personal jurisdiction is proper, “[t]he plaintiff must show that

(1) the defendant purposefully availed himself of the benefits and protections of the

forum state by establishing ‘minimum contacts’ with the forum state, and (2) the

exercise of personal jurisdiction over that defendant does not offend traditional notions

of ‘fair play and substantial justice.’” Moncrief Oil Int’l v. OAO Gazprom, 481 F.3d 309,

311 (5th Cir. 2007) (citing Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945)); see

also Asahi Metal Indus. Co., Ltd. v. Superior Court of California, Solano County, 480 U.S.

102, 113 (1987) (describing the factors a court considers in analyzing whether

exercising jurisdiction over the defendant complies with “traditional notions of fair play

and substantial justice” (quoting Int’l Shoe, 326 U.S. at 316)).

      “Sufficient minimum contacts will give rise to either specific or general

jurisdiction.” Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 431 (5th Cir.

2014) (quoting Revell v. Lidov, 317 F.3d 467, 470 (5th Cir. 2002)). A court has general

jurisdiction over a defendant when the defendant’s “affiliation with the State are so

‘continuous and systematic’ as to render [the defendant] essentially at home in the

forum State.” Daimler AG v. Bauman, 571 U.S. 117, 127 (2014) (quoting Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). Specific jurisdiction


                                            8
  Case 3:20-cv-02418-K Document 35 Filed 12/16/20            Page 9 of 17 PageID 293



over a defendant exists when the defendant has “singular or sporadic” contacts with

the forum state, but “only if the cause of action asserted arises out of or is related to

those contacts.” Int’l Energy Ventures Mgmt., L.L.C. v. United Energy Grp., Ltd., 818 F.3d

193, 212 (5th Cir. 2016) (emphasis omitted). Plaintiff Soignet claims only specific

jurisdiction.

       The Fifth Circuit uses a three-prong test to determine whether specific personal

jurisdiction over a defendant exists: “(1) whether the defendant has minimum contacts

with the forum state, i.e., whether it purposely directed its activities toward the forum

state or purposefully availed itself of the privileges of conducting activities there; (2)

whether the plaintiff’s cause of action arises out of or results from the defendant’s

forum-related contacts; and (3) whether the exercise of personal jurisdiction is fair and

reasonable.” McFadin v. Gerber, 587 F.3d 753, 759 (5th Cir. 2009) (citing Seiferth v.

Helicopteros Atuneros, Inc., 472 F.3d 266, 271 (5th Cir. 2006)).

       When a defendant challenges whether a district court has personal jurisdiction

over him or her, “[t]he plaintiff has the burden to . . . show[ ] that personal jurisdiction

is proper.” Monkton Ins. Servs., 768 F.3d at 431 (citing Luv N’ Care, Ltd. v. Insta–Mix,

Inc., 438 F.3d 465, 469 (5th Cir. 2006)). “[I]f . . . the court rules on personal

jurisdiction without conducting an evidentiary hearing, the plaintiff bears the burden

of establishing only a prima facie case of personal jurisdiction.” Hazim v. Schiel & Denver

Book Publishers, 647 F. App’x 455, 457 (5th Cir. 2016) (citing Quick Techs., Inc. v. Sage




                                             9
 Case 3:20-cv-02418-K Document 35 Filed 12/16/20            Page 10 of 17 PageID 294



Grp. PLC, 313 F.3d 338, 343 (5th Cir. 2002); Sys. Pipe & Supply, Inc. v. M/V VIKTOR

KURNATOVSKIY, 242 F.3d 322, 323–24 (5th Cir. 2001)).

       A plaintiff does not have to establish personal jurisdiction by a preponderance

of evidence when the Court does not hold an evidentiary hearing. Bonner v. Triple–S

Mgmt. Corp., 661 F. App’x 820, 821–22 (5th Cir. 2016). “[The Court] must accept the

plaintiff’s uncontroverted allegations, and resolve in [the plaintiff’s] favor all conflicts

between     the    facts   contained     in    the    parties’   affidavits   and     other

documentation.” Monkton Ins. Servs., 768 F.3d at 431 (quoting Revell, 317 F.3d at 469).

Although the Court must accept a plaintiff’s jurisdictional allegations as true, the Court

“may consider the contents of the record at the time of the motion,” and acceptance of

a plaintiff’s jurisdictional allegations does not necessarily mean that the plaintiff has

established a prima facie case for personal jurisdiction. Hazim, 647 F. App’x at 457–

58 (quoting Paz v. Brush Engineered Materials, Inc., 445 F.3d 809, 812 (5th Cir. 2006)).

                  ii. Application of Law to the Facts

       Because the parties agree that the Court does not have general jurisdiction over

Defendant Ross, the Court turns to the issue of specific jurisdiction. The question is

whether Plaintiff Soignet has made out a prima facie case for specific jurisdiction with

respect to Defendant Ross’s contacts with Texas. Plaintiff Soignet argues that the

Court has specific jurisdiction over Defendant Ross based on the effects in Texas caused

by Defendant Ross’s allegedly defamatory e-mail. Defendant Ross argues that the law

prevents the exercise of specific jurisdiction over Plaintiff Soignet’s claims.


                                              10
 Case 3:20-cv-02418-K Document 35 Filed 12/16/20              Page 11 of 17 PageID 295



       The seminal authority on specific jurisdiction in a libel suit is the Supreme

Court’s decision in Calder v. Jones, 465 U.S. 783 (1984). In Calder, an editor and a

writer for the National Enquirer, both residents of Florida, were sued in California for

libel arising out of an article published in the Enquirer about the plaintiff. See id. at 784–

85. The Supreme Court upheld the exercise of personal jurisdiction over the two

defendants because they had “expressly aimed” their conduct towards California. Id. at

789. The allegedly libelous story concerned the California activities of a California

resident, impugning the professionalism of an actress whose television career was

centered in California. Id. The article was drawn from California sources, with the

“brunt of the harm,” including both the California resident’s emotional distress and

the injury to her professional reputation, felt in California. Id. In sum, California was

the focal point both of the story and the harm suffered. See id. at 788–89.

       The Fifth Circuit Court of Appeals’ primary case interpreting Calder is Revell v.

Lidov, 317 F.3d 467 (5th Cir. 2002). In Revell, the Fifth Circuit affirmed a dismissal

for lack of personal jurisdiction in a defamation case where a Texas resident sued

nonresidents of Texas for allegedly defamatory statements posted on an internet

bulletin board of a New York university. Id. 468–69. The Fifth Circuit explained that

for Calder to apply, the brunt of the harm from a defendant’s alleged defamation had

to be felt in the forum state and the forum had to be the geographic focus, or focal

point, of the publication. See id. at 474 n.48. Applying that test, the Fifth Circuit held

that specific jurisdiction did not exist over a defendant because the allegedly


                                             11
 Case 3:20-cv-02418-K Document 35 Filed 12/16/20           Page 12 of 17 PageID 296



defamatory statements “contain[ed] no reference to Texas,” did not “refer to the Texas

activities” of the plaintiff, were “not directed at Texas readers,” and did not find their

“largest audience in Texas.” Id. at 473.        The Fifth Circuit also explained that

“[k]nowledge of the particular forum where a potential plaintiff will bear the brunt of

the harm forms an essential part of the Calder test.” Id. at 475.        Even though a

defendant must know that the harm of the defamation will be disruptive wherever the

plaintiff resides, that is the case with nearly any defamation and a more direct aim is

required. Id. at 476 (emphasis added). Residing in a forum and suffering harm there

does not alone support specific jurisdiction under Calder. See id. at 473.

      In this case, Defendant Ross argues that neither (i) the “brunt of the harm” nor

(ii) the geographical focus of the e-mail were in Texas, while Plaintiff Soignet claims

that the e-mail was “intentionally directed at Soignet’s personal relationship with his

wife, which is centered in Texas.” Doc. No. 19 at 7. To support his claim, Plaintiff

Soignet states that Defendant Ross knew that he lived in Texas with his wife and family

and that the e-mail targeted Plaintiff Soignet’s martial relationship in Texas. Id.

                        1. The Brunt of the Harm

      It is not clear that the “brunt of the harm” was felt in Texas as the evidence

tends to show harm felt in both Louisiana and Texas. Plaintiff Soignet alleges that the

e-mail caused him to suffer harm in marital and familial relationships in Texas. He

also points out that because UCS conducts business in Texas, professional harm could

be felt in Texas as well.   Professional harm is undoubtedly felt in Louisiana—the


                                           12
 Case 3:20-cv-02418-K Document 35 Filed 12/16/20            Page 13 of 17 PageID 297



location of the Dufresnes, the e-mail exchange, the alleged inappropriate behavior by

Plaintiff Soignet, and UCS’s principal place of business.

      It is also not clear from the record that Defendant Ross knew Plaintiff Soignet

would suffer harm specifically in Texas, as required under Revell and Calder. While, as

in Revell, Defendant must have known that the harm of the e-mail would hit home

wherever Plaintiff Soignet resided, there is not a direct aim at Texas because Defendant

Ross’s affidavit states that he “did not know Plaintiff was a resident of Texas. [He] also

did not know Plaintiff lived with his Niece and Nephew.” Doc. No. 26 at 5. His

affidavit further asserts that “[Plaintiff Soignet] never discussed his family or personal

life with [Defendant Ross]” in the “one time” Defendant Ross has ever spoken to

Plaintiff Soignet. Id. at 4–5. Defendant Ross further declared that when Defendant

Ross “spoke to [Plaintiff Soignet] he told [Defendant Ross] he lived in Raceland

Louisiana.” Id. at 5. As previously addressed, the Court granted Defendant Ross’s

Motion to Strike Plaintiff Soignet’s statement in his Declaration that Defendant Ross

knew he lived in Texas with his family. Defendant Ross is not deemed to know of

Plaintiff Soignet and his wife’s residence merely based on Becky Ross’s position as a

UCS administrative assistant. Plaintiff Soignet presented no other evidence in the

record to show that Defendant Ross knew Plaintiff would bear harm to his familial

relationships in Texas, and as such, there is no evidence of a direct aim at Texas.




                                           13
 Case 3:20-cv-02418-K Document 35 Filed 12/16/20            Page 14 of 17 PageID 298



                        2. The Geographic Focus

      Even if the “brunt of the harm” was felt in Texas and Defendant Ross knew it

would be so (which the Court does not find), Revell states that Calder also requires

Plaintiff Soignet to make a prima facie showing that Texas was the geographic focus, or

focal point, of the e-mail. Plaintiff Soignet has not done so. In Calder, the Supreme

Court found that the exercise of specific jurisdiction in California was appropriate

because the allegedly defamatory story concerned California activities of a California

resident, drawn from California sources, marred the actress’s professional reputation in

California, and caused the California resident to suffer the brunt of the harm in

California. See Calder, 465 U.S. at 788–89.

      To establish specific jurisdiction of Texas courts here, the e-mail must, at the

very least, refer to Plaintiff Soignet’s actions in Texas and rely on Texas sources in some

way. See Revell, 317 F.3d at 473–74. This standard has not been met. The e-mail

discusses Plaintiff Soignet’s activities in Louisiana, relying on Louisiana sources and

marring his professional reputation in Louisiana. While the e-mail mentions Plaintiff

Soignet’s alleged behavior toward Mrs. Dufresne at UCS’s Louisiana office and on “out

of town business trips,” Defendant Ross attests in his affidavit that he “did not refer to

Texas when [he] wrote ‘out of town business trips’ in the e-mail. [He] was referring to

business trips within the state of Louisiana that were not in Thibodaux,” where UCS’s

Louisiana office is located. Doc. No. 26 at 5. The e-mail discussed conduct in Louisiana

and makes no reference to Texas. Doc. No. 20 at 7.


                                            14
 Case 3:20-cv-02418-K Document 35 Filed 12/16/20            Page 15 of 17 PageID 299



       In determining the e-mail’s geographic focus, Revell requires the Court to look at

more than the content of the e-mail but also the audience. Id. at 473. Here, Defendant

Ross’s e-mail targeted an audience of one—Mr. Dufresne. Doc. No. 20 at 7. Defendant

Ross sent the e-mail from Louisiana to Mr. Dufresne in Louisiana. See Doc. No. 26 at

5. Defendant Ross did not distribute the e-mail to Texas and, as he attests in his

affidavit, he did not intend for the e-mail to reach anyone in Texas. Id. Moreover,

Plaintiff Soignet apparently gained access to the e-mail from Mrs. Dufresne, who is also

in Louisiana. Doc. No. 20 at 5.

       In short, Texas is not the geographical focus on the e-mail: The e-mail was sent

from and to Louisiana, does not mention Texas, does not mention any conduct by

Plaintiff Soignet in Texas, does not mention Plaintiff Soignet’s wife, and was not

forwarded by Defendant Ross to Texas or intended to reach anyone in Texas. Because

Texas cannot be called the geographic focus, the Court finds that Plaintiff Soignet has

not met his burden of establishing minimum contacts with Texas.

       Circling back to the Fifth Circuit’s three-prong test for specific jurisdiction, the

first prong is not satisfied because Defendant Ross does not have minimum contacts

with the forum state. Because the Court finds that Plaintiff Soignet did not make a

prima facie case of minimum contacts in Texas, the Court need not address the second

and third prongs—whether the claims arise out of minimum contact with Texas and

whether asserting jurisdiction over Defendant Ross would offend traditional notions of

fair play and substantial justice.


                                            15
 Case 3:20-cv-02418-K Document 35 Filed 12/16/20             Page 16 of 17 PageID 300



       For the reasons stated above, the Court could dismiss this action without

prejudice for lack of personal jurisdiction. Guidry v. U.S. Tobacco Co., Inc., 188 F.3d 619,

623 n.2 (5th Cir. 1999). The Court has discretion to transfer this case rather than

dismiss it. 28 U.S.C. § 1406(a). “[A] federal court is authorized under 28 U.S.C. §

1406(a) to transfer the action to ‘any district or division in which it could have been

brought’ if the court finds that it is ‘in the interest of justice’ to transfer the

action.” Herman v. Cataphora, Inc., 730 F.3d 460, 466 (5th Cir. 2013) (citing Dubin v.

United States, 380 F.2d 813, 816 (5th Cir. 1967)).

       To transfer a case under § 1406(a), “it is enough simply that the court thinks

transfer is in the interest of justice.” Glazier Group, Inc. v. Mandalay Corp., Civ. A. No.

H-06-2752, 2007 WL 2021762, at *13 (S.D. Tex. July 11, 2007) (citation and internal

quotation marks omitted). In deciding to transfer this case under § 1406(a), the Court

construes Defendant Ross’s arguments concerning venue transfer under § 1404(a) as

applicable to its analysis and basis for transferring the case.

       Here, Defendant Ross is clearly subject to personal jurisdiction in the Eastern

District of Louisiana.    The case could have been filed in the Eastern District of

Louisiana, where Defendant Ross is domiciled, and the allegedly defamatory e-mail

concerning conduct in Louisiana was sent and received in the Eastern District of

Louisiana. The Eastern District of Louisiana has undisputed jurisdiction over the

parties, and venue is clearly proper. Such a transfer serves the convenience of the

parties and conserves judicial resources.


                                            16
  Case 3:20-cv-02418-K Document 35 Filed 12/16/20          Page 17 of 17 PageID 301



       Plaintiff Soignet requested this transfer should the Court determine that it does

not have personal jurisdiction over Defendant Ross. Given that Defendant Ross moved

to transfer this case to the Eastern District of Louisiana under § 1404(a), this transfer

is amenable to both parties under the circumstances.       For the reasons, the Court

GRANTS the Motion to Dismiss for lack of personal jurisdiction and TRANSFERS

the case to the Eastern District of Louisiana.

III.   Other Grounds for Dismissal or Venue Transfer

       Because this Court lacks personal jurisdiction over Defendant Ross, it is not

necessary to address the grounds for dismissal under Federal Rule of Civil Procedure

12(b)(6) or venue transfer under 28 U.S.C. § 1404(a).

IV.    Conclusion

       For the foregoing reasons, the Court GRANTS IN PART and DENIES IN

PART the Motion to Strike. The Court also GRANTS the Motion to Dismiss for lack

of personal jurisdiction and TRANSFERS this case to the Eastern District of Louisiana

in lieu of dismissal pursuant to 28 U.S.C. § 1406(a). The clerk of the court shall effect

the transfer in accordance with the usual procedure.

       SO ORDERED.

       Signed December 16th, 2020.




                                         ______________________________________
                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE


                                           17
